Exhibit 10.1

AMENDMENT TO $350 MILLION AMENDED AND RESTATED PROMISSORY NOTE

This AMENDMENT TO $350 MILLION AMENDED AND RESTATED PROMISSORY NOTE (this
“Amendment”) is made as of January 16, 2012 (the “Effective Date”), by and
between MANNKIND CORPORATION, a Delaware corporation (“Borrower”), and THE MANN
GROUP LLC (“Lender”), each of which is a party to that certain Amended and
Restated Promissory Note, dated August 10, 2010 (the “Note”).

WHEREAS, Section 12 of the Note provides that any provision of the Note may be
amended or waived with the written consent of Lender and Borrower; and

WHEREAS, the parties hereto desire to amend the Note as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. AMENDMENT OF SECTION 1 OF THE NOTE. The reference to “December 31, 2012” in
Section 1 of the Note is hereby replaced with “March 31, 2013.”

2. AMENDMENT OF SECTION 2 OF THE NOTE. The last sentence of Section 2 of the
Note is hereby replaced in its entirety with the following:

“Interest shall be due and payable quarterly in arrears not later than (i) the
first day of each calendar quarter for the preceding quarter, commencing on the
first day of the calendar quarter following the calendar quarter in which an
Advance is made, or (ii) such other time as Borrower and Lender mutually agree,
in either case with interest calculated on the basis of a 365/366-day year for
the actual number of days elapsed.”

3. AMENDMENT OF SECTION 5 OF THE NOTE. The reference to “December 31, 2011” in
the first sentence of Section 5 of the Note is hereby replaced with “June 30,
2012.”

4. COUNTERPARTS; FACSIMILE. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Facsimile and electronic
(PDF) signatures shall be as effective as original signatures.

5. GOVERNING LAW. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction. Borrower consents to in personam jurisdiction of the courts
in the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York for any legal action or
proceeding with respect to this Amendment. Borrower, by execution and delivery
of this Amendment, hereby irrevocably accepts in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.



--------------------------------------------------------------------------------

6. EFFECT OF AMENDMENT. Except as specifically amended by this Amendment, all
other terms and conditions of the Note shall remain in full force and effect
without modification.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

BORROWER: MANNKIND CORPORATION By:  

/s/ Matthew Pfeffer

Name:   Matthew Pfeffer Title:   Chief Financial Officer LENDER: THE MANN GROUP
LLC By:  

/s/ Alfred E. Mann

Name:   Alfred E. Mann Title:   Managing Member

[SIGNATURE PAGE TO AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE]